EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Steven Kelber on 3/11/2021.
The application has been amended as follows: 

Claims
1.    (Canceled).
2.    (Canceled).
3.    (Currently Amended) The method of Claim [[2]]8, wherein said honokiol is administered in an amount,[[ (]]as oral equivalents[[)]], of 2-500 mg/kg of body weight/day and said MCP is administered,[[(]]in oral equivalents[[)]], of 10-700 mg/kg/day.
4. - 7.    (Canceled)
8.    (ORIGINAL) A method of treating gingivitis in a mammalian patient, wherein said method comprises: identifying a mammalian patient that can benefit from a reduction or inhibition of gingivitis, administering to the oral cavity of said patient a combination of honokiol and MCP in amounts that synergistically reduce or inhibit inflammation in said oral cavity, wherein said combination of honokiol and MCP is in the form of an oral rinse, lozenge, tablet, sucking candy or toothpaste.
9.    (ORIGINAL) The method of Claim 8, wherein said administration of honokiol and MCP to the oral cavity is effected at least twice daily to inhibit or reduce gingivitis.

11.    (ORIGINAL) The method of Claim 10, wherein said oral rinse is effervescent.
12.    (Canceled)

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicant's proposed amendment and response after FINAL filed on 11/18/2020, wherein it is noted that no claim amendments accompany the response. The amendment after FINAL will be entered.
In view of the Examiner’s amendment above, claims 3 and 8-11 are pending in the instant application and are found to be allowable.

	Priority
This application is a continuation-in-part of application 15/181726, now abandoned, filed on 6/14/2016.
Withdrawn Rejections
All rejection(s) of record for claim(s) 1, 2, 4-7 and 12 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.
Applicant’s response of 11/18/2020, with respect to the rejection of:
Claims 8, 10 and 11 under 35 U.S.C. 103 as being unpatentable over Dharma Biomedical, in view of Noh et al. (Exper. Thera. Med., 2013) , further in view of Trivedi et al. (US 2012/0244087); and
Claim 9 under 35 U.S.C. 103 as being unpatentable over Dharma Biomedical), in view of Noh et al. (Exper. Thera. Med., 2013) , further in view of Trivedi et al. (US 2012/0244087), further in view of Thiele (US 4,097,604; 1978), has been fully considered and is persuasive.  Dharma does not qualify as prior art because the Office withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The closest applicable prior art is than of Eliaz/Coussens (references of record) wherein methods of treating inflammation associated with cancer, by administering a synergistic combination of honokiol and modified citrus pectin, are reasonably suggested. However, there is no suggestion or motivation, in Eliaz/Coussens or the prior art at large, to employ a combination of honokiol and modified citrus pectin, in a method of treating gingivitis. Therefore, the instant claims are found to be novel and non-obvious over the teachings of the prior art.

Conclusion
Accordingly, the Examiner’s Amendment above is sufficient to place the application in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DALE R MILLER/Primary Examiner, Art Unit 1623